                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



United States of America,                                       Crim. No. 19-4 (PJS/BRT)

                       Plaintiff,

v.

Luis Eduardo Cota Barreras (1), and                              ORDER
Angel Morales (2),

                       Defendants.


Ruth Shnider, Esq., Assistant United States Attorney, counsel for Plaintiff.

Kirk M. Anderson, Esq., Anderson Law Firm, PLLC, counsel for Defendant Barreras.

Coley J. Grostyan, Esq., Law Office of Coley J. Grostyan, PLLC, Joseph S. Friedberg,
Esq., Joseph S. Friedberg, Chartered, counsel for Defendant Morales.


       Now before the Court are two pretrial motions. Based on the file and documents

contained therein, along with the memoranda and arguments of counsel, the Court makes

the following Order:

       1.     Government’s Motion for Discovery. The Government moves for

discovery pursuant to Federal Rules of Criminal Procedure 16(b), 12.1, 12.2, 12.3, and

26.2. Defendants do not oppose this motion. Therefore, the Government’s Motion for

Discovery (Doc. No. 21) is GRANTED.

       2.     Defendant Morales’s Request for Pretrial Discovery. Defendant Morales

filed a request for pretrial discovery, listing the requests in twenty-one separate numbered
paragraphs. Defendant Morales’s Request for Pretrial Discovery (Doc. No. 24) is

GRANTED in part and DENIED in part as follows:

              a.     Requests for Discovery Under Rules 12 and 16. (Paragraphs 1–

7.) The Government responds that it has already complied with its obligations to disclose

the information requested in these paragraphs and has even made discovery not required

by law. Moreover, the Government acknowledges its ongoing disclosure obligations and

states that it will continue to abide by its disclosure requirements. Finally, the

Government objects to any disclosure of expert witnesses or reports as premature but

does not object to an order requiring mutual expert disclosures by all parties two weeks

prior to trial. On that understanding, Defendant Morales’s discovery requests are

GRANTED.

              b.     Motion for Early Disclosure of Jencks Act Material.

(Paragraphs 8, 11.) Defendant Morales seeks early disclosure of copies of all statements

made by witnesses or co-conspirators (i.e., Jencks Act materials). The Government

objects to this motion on the grounds that it may not be required to make pretrial

disclosure of Jencks material. Because the Jencks Act plainly provides that “no statement

or report in the possession of the United States which was made by a Government

witness or prospective Government witness (other than the defendant) shall be the subject

of subpoena, discovery, or inspection until said witness has testified on direct

examination in the trial of the case,” Defendant Morales’s request for Jencks Act

materials is DENIED. Nothing in this Order precludes the Government from providing

Jencks material before trial, should it choose to do so.


                                              2
              c.       Motion for List of Government Witnesses. (Paragraphs 9–10.)

Defendant Morales requests a list of witnesses that the Government intends to call. The

Government represents that it will provide a trial witness list in accordance with the

District Court’s Scheduling Order. Therefore, this aspect of Defendant Morales’s request

is DENIED without prejudice. Identification of witnesses shall be done in accordance

with the District Court’s Scheduling Order on disclosure of witness and exhibit lists.

Defendant Morales also requests a list of witnesses to the transactions described in the

indictment whom the Government does not intend to call at trial. This aspect of

Defendant Morales’s motion is DENIED to the extent disclosure is not otherwise

required by Rule 16.

              d.       Motion to Disclose Brady and Giglio Material. (Paragraphs 12,

15, 17.) The Government states that it is aware of its obligation to disclose exculpatory

material under Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405

U.S. 150 (1972), and that it has complied, and will continue to comply, with this

obligation. The Government objects to the extent that Defendant Morales’s motion goes

beyond the requirements of Brady, Giglio, and their progeny. Defendant Morales’s

motion is GRANTED to the extent required by Brady and Giglio.

              e.       Motion to Disclose Grand Jury Materials. (Paragraphs 13–14.)

Defendant Morales requests disclosure of the identity of grand jury witnesses and

transcripts of grand jury testimony. Defendant failed to provide any legal basis for

requiring disclosure of this information, under Rule 6 or otherwise. Therefore,

Defendant’s request is DENIED.


                                             3
              f.     Motion for Disclosures of “Confidential Reliable Informants”

and “Previous Undercover Operations.” (Paragraphs 16, 18–19.) The Government

states that it is not aware of any materials covered by these requests. Based on the

Government’s representation, Defendant’s request is DENIED as moot. The Government

clarifies, however, that the indictment in this case arose out of an investigation involving

cooperating witnesses, the Government has already disclosed a significant amount of

information concerning that investigation and those witnesses, and will disclose those

persons’ identities and any statements made to law enforcement prior to any trial

testimony offered by those individuals. Defendant’s request is therefore GRANTED to

the extent it requests the disclosure of cooperating witnesses.

              g.     Motion to Disclose 404(b) Evidence. (Paragraph 20.) The United

States responds that it is aware of its obligations under Rule 404(b) and intends to

produce all such evidence as soon as practicable. Therefore, Defendant Morales’s motion

is GRANTED. All 404(b) disclosures shall be made no later than fourteen days prior to

trial.

              f.     Motion to Disclose Identification Evidence. (Paragraph 21.)

Defendant Morales requests information regarding any photographic or audio

identification procedures to identify Defendants. The Government responds that there

were no such procedures to identify Defendants in this case. An uncharged co-conspirator

was identified via a Facebook photo shown to a cooperating witness, but information

regarding that process was already disclosed. Accordingly, Defendant Morales’s request

is DENIED as moot.


                                             4
Date: February 27, 2019.
                                s/ Becky R. Thorson
                               BECKY R. THORSON
                               United States Magistrate Judge




                           5
